Citation Nr: 0819917	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-18 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.87, 
Part 4, Diagnostic Code 6260 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for entitlement to service connection for bilateral tinnitus.  
The Board notes that the veteran's claim was received in 
January 2005.  

In February and April 2005, prior to its adjudication of the 
veteran's service connection claim, the RO provided notice to 
the claimant regarding the VA's duty to notify and to assist.  
The claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  Specifically, the VCAA notification instructed the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini II.  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; (3) informed the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) requested that the claimant 
provide any evidence in his possession that pertains to the 
claims.  See Pelegrini II.  Thus, the Board finds that the 
content and timing of the February and April 2005 notices 
comport with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).

In the case of Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  

To that end, the VCAA letters in this case did not provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date should the claim for 
service connection be granted.  In a May 2005 rating 
decision, the RO granted service connection for bilateral 
tinnitus, and the issue on appeal concerns the claim of 
entitlement to a higher evaluation for this now service-
connected disability.

However, even though the VCAA letter did not include adequate 
notice of what was needed to establish a disability rating 
and effective date, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  

As stated, the RO awarded service connection for bilateral 
tinnitus in a May 2005 rating decision and assigned an 
initial 10 percent disability rating effective November 9, 
2004.  Therefore, the VCAA letters served their purposes in 
that they provided section 5103(a) notice of the claimant; 
and its application is no longer required because the 
original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's January 2006 notice of disagreement (NOD), 
the claimant took issue with the initial 10 percent 
disability rating and is presumed to be seeking the maximum 
benefits available under the law.  Dingess; see also AB v. 
Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a 
May 2006 SOC which informed the veteran that 10 percent was 
the maximum rating for bilateral tinnitus under the law.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).

Further, because the Board has concluded that the 
preponderance of the evidence is against the claim for a 
higher disability rating for tinnitus, there is no question 
as to an effective date to be assigned, and no further notice 
is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


Increased Rating

In a May 2005 rating decision, service connection was granted 
for bilateral tinnitus and a 10 percent rating was assigned 
effective November 2004.  The veteran appealed the assigned 
rating.

The issue of increased rating for bilateral tinnitus arises 
from an original claim for compensation benefits.  As held in 
AB v. Brown, 6 Vet. App. 35, 38, (1993), where the claim 
arises from an original rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation.  As noted, in Fenderson, supra, when the 
current appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  In this case, 
a uniform rating is warranted.

Moreover, where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  However, if VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 322 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability);  Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Tinnitus is evaluated under Diagnostic Code 
6260, which was revised effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, Diagnostic Code 6260, note 2 (2007).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349-
1350. Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of Diagnostic Code 6260 
was plainly erroneous or inconsistent with the regulations, 
the Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.

However, in this case, the RO established service connection 
and a 10 percent disability rating for tinnitus effective 
from November 2004.  As such, the only version of Diagnostic 
Code 6260 that applies in this case is the current one which 
expressly prohibits the assignment of separate ratings for 
each ear affected by tinnitus.  Therefore, the veteran's 
claim for an evaluation in excess of 10 percent rating for 
service-connected tinnitus must be denied.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Although VCAA notice was provided, as 
noted, and the evaluation is a downstream issue, in this 
particular matter, the provisions of the VCAA have no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts is dispositive.  See Manning v. 
Principi, 16 Vet. App. 534, 542- 543 (2002); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral tinnitus is denied.


REMAND

The veteran filed a claim for service connection for a back 
disorder in January 2005.  His service medical records show 
that the veteran complained of back pain in October 1973 and 
was diagnosed with back strain.  He was also seen for back 
pain in April 1974.  The veteran's separation examination is 
negative for a back disorder.  Private medical records dated 
in 2002 and 2003 document ongoing treatment including surgery 
for a lumbar spine injury that occurred at work on or about 
June 14, 2002.  The veteran underwent back surgery, 
decompression and fusion L5-S1 with a bone graft, in October 
2002.  In March 2003,  physician with Saint Francis Health 
system diagnosed the veteran with lumbar strain and 
spondylolisthesis, L5-S1, with sciatica.  A VA treatment 
report from April 2004 reported that the veteran injured his 
back, post-service, during the course of his employment.  An 
August 2004 report noted a diagnosis of lumbar disc disease.  
In February 2005, one report stated that the veteran had a 
failed back and chronic pain, while another noted lumbar disc 
disease and peripheral neuropathy.  In June 2005, the 
veteran's primary VA provider opined that it was certainly 
possible that the veteran's back disorder could be due to an 
injury sustained during active service.

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court held that VA must provide a medical examination in 
a service connection claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In this case, the veteran has established that he has current 
diagnoses of chronic low back pain, lumbar disc disease, 
spondylolisthesis, and peripheral neuropathy, that he 
experienced low back pain in service, and that his current 
back disorder(s) may in fact be etiologically related to his 
active service.  Therefore, because the criteria of McLendon 
have been satisfied, the Board must remand the veteran's 
claim in order to obtain an opinion as to the etiology of the 
veteran's back disorder(s).  

Moreover, in January 2006, the veteran stated that he 
received treatment for his back condition at the Muskogee, 
Oklahoma VA Medical Center (VAMC) and Saint Francis Hospital 
in Tulsa, Oklahoma from 2002 through 2003.  While the 
veteran's Social Security Administration records contain 
several reports from these two facilities, the Board is not 
satisfied that all of the veteran's VA and private medical 
records have been obtained.  The Board also notes that, when 
reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).   Therefore, the RO should obtain the 
veteran's VA treatment records, from the Muskogee VAMC and 
Saint Francis Hospital, from 2002 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
steps to contact the appellant and obtain 
the names and addresses of all medical care 
providers who have treated him for his back 
disorder(s) since service.  Of particular 
interest are medical records from the 
Muskogee VAMC in Muskogee, Oklahoma (dated 
from January 2002 through December 2002, 
and from March 2006), as well as medical 
records from Saint Francis Hospital in 
Tulsa, Oklahoma (from January 2002).  After 
obtaining proper authorization, the AMC 
should obtain any relevant records from 
this/these provider(s) that are not already 
of record in order to ensure that complete 
records from these facilities are of 
record.  If any records are missing, or 
otherwise unavailable, that should be noted 
in the claims file.

2.  After receiving the above medical 
records, to the extent possible, The RO 
should arrange for the veteran to be 
scheduled for an orthopedic examination to 
determine the nature and etiology of any 
current back disorder(s).  After 
examination and review of the claims 
folder, the examiner should address the 
following:

a)	Identify all current back 
disorders.

b)	As to each diagnosed disorder, 
indicate whether it is at least 
as likely as not that any current 
back disorder(s) is/are 
etiologically related to the 
veteran's period of active 
service.  

c)	If any noted back disorder(s) are 
shown to have pre-existed the 
veteran's active service, 
indicate whether it is at least 
as likely as not that the back 
disorder(s) was/were permanently 
aggravated by the veteran's 
period of active service.

d)	If any noted back disorders(s) 
are shown to be congenital in 
nature, indicate whether it is at 
least as likely as not that a 
superimposed injury occurred 
during active service to 
exacerbate the congenital 
deficiency. 
    
The claims file must be made available to the 
examiner and the examiner should indicate in 
his/his report whether or not the claims file 
was reviewed.  A rationale for any opinion 
expressed should be provided.  The examiner 
should comment on the significance, if any, 
of the June 2002 work-related lumbar spine 
injury on the veteran's current back 
disorder(s).  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

3.  The RO/AMC should then readjudicate 
the claim on appeal in light of all of 
the evidence of record.  If the issue(s) 
remain(s) denied, the veteran should be 
provided with a supplemental statement of 
the case as to the issue on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


